583 So.2d 413 (1991)
Willie JAMISON, Appellant,
v.
STATE of Florida, Appellee.
No. 90-2514.
District Court of Appeal of Florida, Fourth District.
July 31, 1991.
Richard L. Jorandby, Public Defender, and Paul E. Petillo, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Dawn S. Wynn, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the appellant's conviction and sentence as a habitual offender. We reject appellant's contention that chapter 89-280, Laws of Florida, amending section 775.084, Florida Statutes, violates the single subject rule of article III, section 6 of the Florida Constitution. E.g., Burch v. State, 558 So.2d 1 (Fla. 1990).
HERSEY, STONE and GARRETT, JJ., concur.